MARTONE, Justice,
concurring.
¶25 There is considerable evidence in this case that Moody wanted to represent himself because of his erroneous belief that this was a way to present his space alien theory of defense. He claimed the space aliens made him do it. He did not plead insanity. The trial court was quite correct in rejecting this defense as a matter of law and thus no lawyer would ever be able to present it. Nor could a pro per litigant. United States v. Moreno, 102 F.3d 994, 998-99 (9th Cir.1996) (holding constitutional right to testify does not authorize a defendant to present testimony that is irrelevant as a matter of law). See Rock v. Arkansas, 483 U.S. 44, 55,107 S.Ct. 2704, 2711, 97 L.Ed.2d 37 (1987) (stating the right to present relevant testimony is not without limitation).
¶ 26 If, upon remand, another irreconcilable conflict develops as a result of Moody’s insistence upon the assertion of his space alien theory, then Moody will have to choose’ between his lawyer or self-representation, and in neither case will he be able to present his space alien defense. The trial court must make this point very clear to Moody.